 


 HR 3398 ENR: REAL ID Act Modification for Freely Associated States Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3398 
 
AN ACT 
To amend the Real ID Act of 2005 to permit Freely Associated States to meet identification requirements under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the REAL ID Act Modification for Freely Associated States Act.  2.Amendment (a)Definition of StateSection 201(5) of the Real ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended by striking the Trust Territory of the Pacific Islands,.  
(b)Evidence of lawful statusSection 202(c)(2)(B) of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended— (1)in clause (viii), by striking or at the end;  
(2)in clause (ix), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following: 
 
(x)is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who has been admitted to the United States as a nonimmigrant pursuant to a Compact of Free Association between the United States and the Republic or Federated States..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 